Citation Nr: 0013091	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  92-24 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from October 1968 to 
May 1973.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Houston, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 1998 the Board issued a decision which found, inter 
alia, that the veteran was not entitled to a permanent and 
total disability rating for pension purposes.

The Appellant appealed his case to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  On June 25, 1999, representatives of the 
veteran and of the Secretary of VA filed with the Court a 
joint motion for remand.  The representatives moved to vacate 
and remand the Board's October 1998 decision as to the issue 
of entitlement to a permanent and total disability rating for 
pension purposes.  The Court granted the joint motion and 
remanded that issue for further action by the Board.

The Board notes that the veteran did not pursue an appeal as 
to that part of the Board decision which denied entitlement 
to service connection for a psychiatric disorder, including 
post-traumatic stress disorder (PTSD) and entitlement to 
service connection for a back disorder.


FINDINGS OF FACT

1.  The veteran's nonservice-connected disabilities include 
psychiatric and personality disorders rated as anxiety 
disorder with PTSD features, rated as 30 percent disabling; 
low back disability with degenerative joint disease, rated as 
20 percent disabling; status post T12 fracture, rated as 10 
percent disabling; hypertension, rated as 10 percent 
disabling; tension headaches, rated as 10 percent disabling; 
and septoplasty with partial resection of the right inferior 
turbinate, rated as zero percent disabling.

2.  The veteran's psychiatric and personality disorders are 
manifested primarily by sleep impairment, bad dreams and 
irritability.

3.  The veteran's lumbar and thoracic spine disabilities with 
degenerative joint disease are manifested by mild limitation 
of motion of the lumbar spine and back pain.

4.  The veteran's hypertension is well controlled by 
medication.  

5.  The veteran's headaches are manifested by complaints of 
pain in the head without migraine symptoms.

6.  The veteran has residuals of a septoplasty with partial 
resection of the right inferior turbinate without significant 
symptoms or interference with breathing.

7.  The veteran's disabilities are not productive of total 
disability sufficient to render the average person unable to 
follow a substantially gainful occupation.

8.  The veteran's disabilities do not permanently preclude 
him from engaging in substantially gainful employment, 
consistent with his age, education and occupational history.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1155, 1502, 1521 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 3.340, 3.342, 4.15, 4.17 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran was born in June 1948.  In 
his initial application for VA benefits dated in January 1980 
the veteran reported that his highest level of education was 
a GED and that he had 6 years work experience as a laborer.  
He has also reported work experience as a food service 
worker.  To establish entitlement to a permanent and total 
disability rating for pension purposes, the veteran must 
establish that he is permanently and totally unable to obtain 
and retain substantially gainful employment.  38 U.S.C.A. 
§ 1521 (West 1991); 38 C.F.R. §§ 3.340, 3.342, 4.17 (1999).  
In adjudicating such a claim the VA must identify each 
disability from which the veteran suffers, then assign a 
disability rating to each disability using the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1999), then ascertain 
whether the veteran is permanently and totally disabled under 
38 U.S.C.A. § 1502 (a) (1) (West 1991); 38 C.F.R. §§ 3.321 
(b) (2), 4.15 (1999).  Brown v. Derwinski, 2 Vet.App. 444 
(1992).  The Board finds that since the veteran has several 
disabilities and the evidence shows that it is plausible, his 
claim for VA pension benefits is "well grounded."  
38 U.S.C.A. § 5107 (a) (West 1991).  The Board is also 
satisfied that all relevant facts have been properly 
developed, that there is no indication that there are 
additional records which have not been obtained, and that the 
medical reports of record provide adequate information to 
fairly evaluate the veteran's disabilities.

The statutory framework creates both an objective standard 
and a subjective standard for determining if a veteran is 
permanently and totally disabled.  Talley v. Derwinski, 2 
Vet. App. 282 (1992).  In determining total disability 
ratings, consideration is given to whether the veteran has a 
disability or disabilities which are sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (1999).  In 
order to be considered permanently and totally disabled under 
this objective standard, if the veteran has only one 
disability it must be evaluated at 60 percent or more.  
38 C.F.R. §§ 4.16, 4.17 (1999).  If he has two or more 
disabilities, one disability must be evaluated at 40 percent 
or more and he must have additional disabilities to bring the 
total evaluation to 70 percent or more.  38 C.F.R. § 4.16(a) 
(1999).  If this objective standard is met, pension 
entitlement is established.  Talley v. Derwinski, 2 Vet. App. 
at 288.  The percentage ratings set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R. Part 4, represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residuals.  
Total disability evaluations are authorized for any 
disability or combination of disabilities for which the 
Rating Schedule prescribes a 100 percent evaluation, or if 
the requirements of 38 C.F.R. § 4.17 are met.  38 C.F.R. 
§ 3.340(a) (1999).  Permanence of total disability will be 
taken to exist when such impairment is reasonably certain to 
continue throughout the life of the disabled person. 38 
C.F.R. § 3.340(b) (1999).  Diseases and injuries of long 
standing which are actually totally incapacitating will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.

If the objective standard is not met because the veteran 
fails to meet the percentage requirements outlined above, 
consideration must be given to whether the veteran is 
unemployable by reason of his disability, age, occupational 
background, and other related factors.  38 C.F.R. 
§§ 3.321(b)(2), 3.342, 4.17(b) (1999).  Full consideration 
must also be given to such factors as unusual physical or 
mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  If the 
veteran is found to be unemployable based on these 
individualized factors, a permanent and total disability 
evaluation on an extra- schedular basis is warranted. 
38 C.F.R. § 3.321(b)(2).

Residuals of a low back injury, residuals of a fracture of 
T12.

In letters dated in October, November, and December 1979 
Robert J. Goodall, M.D., reported having treated the veteran 
for low back pain after an injury on the job.  The veteran 
complained of pain localized in the paraspinal lumbar muscles 
with no sciatic radiation.  Examination revealed that there 
was slight flattening of the lumbar spine.  Range of motion 
of the spine was fairly good and there was no muscle spasm.  
There was severe Grade IV truncal weakness.  Neurological 
examination was within normal limits.  X-rays of the lumbar 
spine revealed slight narrowing of the disk space between L4 
and L5 which suggested degeneration of the disk and spina 
bifida occulta at S1.  The impression was soft tissue trauma 
to the lumbar spine.

In a letter dated in March 1980 Jack N. Alpert, M.D., 
reported that the veteran had reflexes that were 1+ and 
symmetrical except knee jerks which were 1+ on the left and 
trace on the right.  Straight leg raising caused low back 
pain at 30 degrees on the right and at 60 degrees on the 
left.  Hip flexion caused similar pain.  The impression was 
lumbar strain and possible radiculopathy on the right side.  
Dr. Alpert commented that the overall picture suggested 
primarily lumbar strain.

Copies of medical records from Gaspar Argilagos, M.D., 
received in November 1983, indicate that the veteran was seen 
in May 1983 for back pain incurred while working in a 
restaurant.  The veteran reported that he heard a popping 
sound in his back when he slipped and fell while lifting a 
large heavy pan.  X-rays revealed a normal lumbar spine with 
spina bifida occulta in the sacrum.  A CT scan of the lumbar 
spine revealed a suspicion of a small bulging annulus and/or 
a small prolapsed herniation at L4-L5.

A report from R. C. Ponder, M.D., dated in May 1983 included 
the diagnosis of degenerative joint disease about the L5-S1 
interval with a superimposed traumatic event as the 
precipitating episode primarily a soft tissue pattern of 
discomfort without evidence of herniated nucleus pulposus or 
distal radiculopathy.

Medical records from the Texas Department of Corrections 
reveal that the veteran was seen on several occasions from 
1985 to 1995 complaining of back pain.  X-rays revealed an 
old compression wedging deformity of T12 which appeared to be 
of a very minor degree.  Otherwise the lumbar spine was 
reported to appear normal.

On VA orthopedic examination in September 1991 the veteran 
complained of severe low back pain and stiffness radiating 
into the left lower extremity in the hamstring region.  
Examination revealed no evidence of listing or obvious 
scoliosis.  The veteran had full forward flexion to 90 
degrees actively.  Lateral bending was limited to 20 degrees, 
bilaterally, and caused pain in the midline lumbar region.  
The veteran had normal sensation to pinprick and light touch 
throughout the lower extremities.  Quadriceps, tibialis 
anterior, extensor hallucis longus and gastrocsoleus strength 
were 5/5 throughout.  Straight leg raising was negative.  X-
ray studies revealed a large anterior osteophyte at the T11-
T12 junction and minimal evidence to suggest a very small 
superior compression fracture of T12 in the past.  There was 
some minimal degenerative spurring in the anterior lip of the 
L5-S1 junction.  There was no other evidence of loss of disc 
space height or spondylolysis or spondylolisthesis.  The 
impression was status post T12 fracture by history, also 
suggested by x-ray, with chronic muscular low back pain 
without radiculopathy.  The examiner opined that he believed 
the veteran's back problems were minimally disabling at that 
time.

On VA examination in January 1996 the veteran reported that 
his back problems began in 1975, as a result of an industrial 
injury.  He experienced some aching with discomfort down the 
right leg; worse in cold weather.  He was noted to have a 
restriction in prison, to avoid prolonged standing or 
lifting.  Examination revealed that flexion of the lumbar 
spine was limited to 75 degrees, and extension backwards was 
to 15 degrees.  There was no localized tenderness, although 
the veteran identified an area in the mid-lumbar area where 
he reportedly experienced pain.  Straight leg raising was 
positive on the right side.  He could walk on his heels and 
toes without difficulty.  Deep tendon reflexes were 1+ in the 
lower extremities.  Motor and sensory systems were intact  
The assessment was status post fractured lumbar vertebra by 
history with subsequent development of degenerative joint 
disease.

Where there is no chord involvement or abnormal mobility, 
residuals of a fracture of a vertebra are rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of the vertebral body.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Code 5285 
(1999).  A 10 percent rating is provided where there is 
moderate or severe limitation of motion of the dorsal 
(thoracic) spine.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Code 5291 (1999).  In this case the veteran has 
residuals of a compression fracture of T12.  X-rays taken in 
conjunction with the VA examination in September 1991 showed 
minimal evidence of a very small compression fracture and 
adjacent osteophyte formation.  There was no indication of 
limitation of motion of the thoracic spine, but additional 
symptomatology is required in order to qualify for a rating 
in excess of 10 percent under the provisions of the rating 
schedule.  The Board has considered the veteran's  complaints 
of pain and stiffness in the back, however, pain of 
sufficient severity to  cause additional functional 
impairment in excess of that consistent with a 10 percent 
rating is not demonstrated by any medical findings.  
38 C.F.R. § 4.40, 4.45 (1999).

With regard to the lumbar spine, the Board notes that the 
assessment given by the examiner on the January 1996 VA 
examination obviously misidentified the old fracture of the 
veteran's spine as being in the lumbar area.  All previous 
medical evidence identifies the site of the fracture as T12.  
However, that error does not invalidate the examination 
report which, otherwise, provides a consistent assessment of 
the signs and symptoms of the veteran's low back disability.  
That examination demonstrated some mild limitation of motion 
of the lumbar spine and positive results on straight leg 
raising on the right.  The veteran could walk on his heels 
and toes and there were no pathological neurological 
findings.  On the September 1991 VA examination the examiner 
concluded that the veteran's back problems were minimally 
disabling.

The rating schedule provides a 10 percent rating for 
lumbosacral strain where there is characteristic pain on 
motion.  A 20 percent rating is provided where there is 
muscle spasm on extreme forward bending and loss of lateral 
spine motion.  A 40 percent rating is provided where symptoms 
are severe with listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a Code 5295 (1999).  A 20 
percent rating is provided for intervertebral disc syndrome 
where there are moderate symptoms with recurring attacks.  A 
40 percent rating is provided where there are severe symptoms 
and recurring attacks, with intermittent relief.  A 60 
percent rating is provided where symptoms are pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a Code 5293 
(1999).  A 10 percent rating is also provided where there is 
slight limitation of motion of the lumbar spine and a 20 
percent rating is provided where there is moderate limitation 
of motion of the lumbar spine.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a Code 5292 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

Applying the Rating Schedule criteria to the veteran's 
disability picture as shown by the medical evidence the Board 
concludes that no more than a 20 percent rating is warranted 
for the veteran's low back disability.  The evidence does not 
demonstrate more than slight limitation of motion of the 
lumbar spine.  There are no neurological findings indicating 
intervertebral disc syndrome of even moderate degree.  The 
veteran does not have listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, narrowing or 
irregularity of joint space or abnormal mobility on forced 
motion as set forth in the Rating Schedule as criteria for a 
40 percent rating for lumbosacral strain.  While he did have 
some loss of lateral motion shown on the September 1991 VA 
examination, that finding is also listed under the criteria 
for a 20 percent rating.  As regards the criteria for a 20 
percent rating, the veteran does not have muscle spasm on 
extreme forward bending, but some loss of lateral motion was 
shown.  Since the 10 percent rating contemplates only 
subjective symptoms and the veteran does have some objective 
symptomatology, the Board concludes that his disability 
picture more nearly approximates the criteria required for a 
20 percent rating.  

In a decision dated in January 1994 a Social Security 
Administration Administrative Law Judge (ALJ) found that the 
veteran was not entitled to a period of disability or 
disability insurance benefits under Title II of the Social 
Security Act.  The Board is aware of the "finding" by the 
ALJ in that decision that the veteran's back strain and 
lumbar degenerative disease constituted a "severe 
impairment."  This statement is somewhat at odds with the 
remainder of the ALJ's discussion regarding the extent of 
disability produced by the veteran's back disorder.  For 
example, the ALJ clearly stated that the veteran had no 
radiculopathy, neurological deficits, muscle spasms, 
significant limitation of motion, or atrophy.  The veteran 
was described as appearing healthy at the [Social Security 
Administration] hearing, and not disabled or in any 
significant pain.  It was noted that the objective record did 
not substantiate the "alleged" incapacitating pain 
complaints, and that the subjective complaints had not been 
rejected solely because of that, but on the basis of the 
record as a whole and "the various other factors 
disclosed," which could be considered to test credibility 
and finding the complaints exaggerated.  The ALJ went on to 
say that the "alleged incapacitating subjective complaints" 
were "not even reasonably consistent with the record as a 
whole to be found fully credible."  The veteran's pain and 
subjective symptoms were found to be "no more than mild and 
tolerable with a sedentary level of work..."  

The ALJ referred to the opinion of a qualified vocational 
expert to the effect that the claimant could perform a 
significant number of sedentary jobs, which existed in 
significant numbers in the economy.  

Although the ALJ made the specific finding that the veteran's 
low back pain was a "severe medically determinable 
impairment," he also made the finding that the veteran's 
testimony regarding pain, subjective complaints and 
functional limitations was neither fully credible nor 
supported by the objective clinical findings, nor the record 
as a whole.  It was concluded by the ALJ that the veteran was 
not entitled to a period of disability or disability 
insurance benefits.  The reading of the ALJ's opinion as a 
whole, rather than a single isolated phrase, lends support to 
VA's assessment of the level of impairment attributable to 
his back disorder.  Even though the ALJ used the term 
"severe impairment" to describe the veteran's low back 
disorder, in finding the veteran not entitled to Social 
Security benefits he clearly found that the veteran did not 
have the low back symptoms required to qualify for a rating 
in excess of 20 percent under the VA Rating Schedule.

In assigning a 20 percent for the veteran's low back disorder 
the Board has considered his complaints of pain and 
stiffness, and resolved any reasonable doubt in his favor, 
but concludes that in the absence of any objective 
manifestations of present functional impairment over and 
above the slight limitation of motion of the lumbar spine and 
positive straight leg raising test already considered, there 
is no basis for assigning a rating in excess of 20 percent 
for disability of the lumbosacral spine in this case..  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999). 

Personality and psychiatric disorders

On VA psychiatric examination in August 1991, the veteran 
complained that he had problems falling asleep about two 
times a week and had headaches 2-3 times a week as well.  He 
reported that since his return from Vietnam he had had 
difficulty getting along with people and "stayed off to 
himself."  He stated he drank heavily to cope with his 
symptoms and considered suicide by taking an overdose of pain 
medication which he had been taking for low back pain.  He 
reported that he had difficulty keeping a job since his 
discharge from service and last worked as a janitor.  
Examination revealed that he was alert and cooperative, and 
his affect was euthymic.  His speech was normal in rate and 
amount, and content was relevant and goal-directed.  There 
was no evidence of hallucinations or delusions, and he was 
oriented for time, place and person.  Diagnoses were anxiety 
disorder, not otherwise specified, with features of PTSD and 
personality disorder, not otherwise specified.

On VA psychiatric examination in September 1996, the veteran 
reported that things started changing for him when he went to 
Vietnam.  He reported that his 12 year old brother was killed 
shortly before he went to Vietnam, and that he attempted 
suicide by cutting his finger and then tried to cut his 
throat while in Vietnam, but was stopped by a sergeant.  The 
veteran reported that he was then taken to an infirmary and 
seen by a doctor, but was not treated.  The veteran reported 
that he loaded burned bodies onto transport planes, and 
stated that his base came under mortar/rocket attacks almost 
every night.  He stated that in his memories, he sees men hit 
and screaming as they burn up, but that he does not remember 
the names of any of the men who were killed or injured by 
enemy action.  The veteran also reported dreams about being 
in Vietnam, and about his two deceased brothers, and stated 
that when he wakes from one of these dreams, he has an 
intense headache.  The veteran reported that he was short 
tempered and asked for medication to calm him down so that he 
would not be provoked to kill somebody.  He reported bad 
dreams of people talking to him especially, after he had been 
drinking.  The veteran reported that he was unable to hold a 
job or stay in a marriage since his discharge from service.  
The findings on mental status examination were essentially 
the same as those reported on VA examination in August 1991.  
His mood was euthymic during most of the examination, but was 
changeable.  His demeanor became angry when he talked about 
his perception of unfair treatment by the military and his 
premature termination from service.  His speech was normal in 
rate and rhythm, and his content was relevant and goal 
directed.  His affect was of normal range, but was mildly 
labile.  There was no evidence of hallucinations or 
delusions, and he was well oriented.  The diagnoses on Axis I 
included anxiety disorder, not otherwise specified, with PTSD 
symptoms (provisional) and psychotic disorder, not otherwise 
specified.  On Axis II, personality disorder, not otherwise 
specified, with paranoid and cluster-B traits.  On Axis V, 
the examiner assigned a Global Assessment of Functioning 
(GAF) score of 55 for the current and past year.  The 
examiner commented that the veteran reported some symptoms of 
PTSD, but that the findings did not meet the diagnostic 
criteria for a diagnosis of PTSD.  Furthermore, there was no 
documented verification of the combat stressors reported by 
the veteran, and the diagnosis of PTSD was provisional.  The 
examiner further noted that the GAF was an approximate 
estimate because the veteran had been living in the 
structured and atypical environment of the Texas Department 
of Corrections for more than ten years.

Medical records from the Texas Department of Corrections show 
that the veteran attended some sort of psychological 
counseling sessions, but the records do not contain any 
information concerning psychiatric symptomatology.

The Board notes that the Schedule for Rating Disabilities for 
mental disorders was amended, effective from November 7, 
1996.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312 (1991).  The veteran was 
initially assigned a 10 percent evaluation for his anxiety 
disorder with PTSD features by the RO in a rating action in 
November 1991.  By rating action in September 1997, the 
veteran's rating was increased to 30 percent under the 
revised rating criteria.  Inasmuch as the veteran was 
assigned an increased rating under the revised criteria with 
no apparent change in symptomatology, the Board finds that 
application of the revised rating criteria is more 
advantageous to the veteran.  Accordingly, the Board finds 
that the veteran will not be prejudiced by not considering 
his case under the old criteria.

Under the rating schedule provisions which became effective 
on November 7, 1996, a 30 percent rating is provided for a 
psychiatric disorder productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is provided 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is provided where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood due to such symptoms as:  suicidal ideation; obsession 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130 Code 9400 (1999).

On VA examination in August 1991 the veteran reported 
complaints including sleep disturbance, difficulty getting 
along with people and difficulty keeping a job.  On 
examination he was alert and cooperative, his speech was 
normal and he was oriented.  On VA examination in September 
1996 the veteran complained of nightmares and problems 
controlling his temper.  Examination revealed some anger and 
mild lability, but speech was normal and goal directed and he 
was well oriented.  The evidence simply does not show that 
the veteran has flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  In the absence of such evidence there is no 
basis for assigning a rating in excess of 30 percent for the 
veteran's psychiatric disability in this case.

This assessment comports with that made by the ALJ in the 
Social Security Administration determination to the effect 
that the records showed anxiety and a personality disorder 
not shown to be severe, since the veteran was alert, fully 
oriented with normal speech, and relevant and goal directed 
thoughts.  No sign



Hypertension

On VA examination in August 1991 the veteran reported that he 
had had fluctuating blood pressure for six years.  
Examination revealed that his blood pressure was 136/78.

Medical records from the Texas Department of Corrections 
reveal that the veteran was given medication for 
hypertension.

On VA examination in January 1996 the veteran indicated that 
his hypertension was first diagnosed in 1995, but that it was 
well controlled with medication.  He did report some 
dizziness when changing positions and with his headaches.  On 
examination, the veteran was well developed, well nourished, 
alert and well oriented.  His blood pressure was 122/72, and 
his heart rate and rhythm were regular.  There was no 
evidence of murmurs, thrills, taps or heaves  The assessment 
was hypertension, controlled.

The RO has assigned a 10 percent evaluation the veteran's 
hypertension in accordance with the provisions of the Rating 
Schedule, 38 C.F.R. Part 4, DC 7101.  The Board notes that 
the Schedule for Rating Disabilities for the cardiovascular 
system was amended, effective from January 12, 1998.  
However, the criteria for a rating higher than 10 were not 
materially affected by the revisions.  Given the current 
symptomatology, evaluation of the veteran's hypertension 
under either the old or the new criteria will not be result 
in a higher rating or be prejudicial to the veteran.

The rating schedule provides a 10 percent rating for 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or as a minimum evaluation for an individual 
with a history of diastolic blood pressure predominantly 100 
or more who requires continuous medication for control.  A 20 
percent rating is provided where hypertension is manifested 
by diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104 Code 7101 (1999).

The evidence shows that that the veteran's hypertension is 
not manifested by diastolic pressure predominately over 100 
or systolic pressure predominantly over 200 and is well 
controlled with medication.  When examined by VA in August 
1991 and January 1996, the veteran's blood pressure measured 
136/78 and 122/72, respectively.  Therefore, the Board 
concludes that there is no basis for assigning a rating in 
excess of 10 percent for the veteran's hypertension in this 
case.

Tension headaches

On VA psychiatric examination in August 1991, the veteran 
complained that he had headaches 2-3 times a week.  He stated 
that the headaches were like 75 pounds of pressure pulling 
his head to the floor.  He also reported that most of the 
time he lay in bed because of blackouts and headaches.  He 
related that he had not had recent treatment for headaches.

Medical records from the Texas Department of Corrections 
reveal that the veteran was seen on several occasions in 1994 
and 1995 for treatment of headaches described as tension 
headaches.  In April 1994 he reported chronic headaches that 
lasted for long periods.  He stated that he had been hit in 
the head with a stick when he was 14 years old.  The 
headaches occurred usually at night and were accompanied with 
bad dreams.  He had headaches once or twice a week.  They 
were frontal and felt like a band of tightness.  They were 
not accompanied by changes in vision or photophobia.  He did 
have occasional nausea without vomiting.  There was no 
seizure like activity.  In May 1994 it was reported that he 
had severe frontal headaches associated with hallucinations.  
It was noted that he had had head trauma in the past.  A CT 
scan of his head 1994 revealed no intracranial abnormality.  
In December 1994 the veteran reported that he had frequent 
flashbacks at night and when he got up he felt like he had 
knots in his head.  

On VA examination in January 1996, the veteran reported that 
his headaches began in 1969, while in service, and that he 
treated them with alcohol.  The veteran described them as a 
sharp stabbing type pain in the frontal area occurring for 
about one two seconds, two to three times a day.  The 
headaches did not affect his vision and were not 
incapacitating.  He took "Isoset", two to three times a 
day.  Examination of the eyes and ears did not reveal any 
abnormalities.  Cranial nerves were intact and active.  The 
assessment was tension headaches.

On VA psychiatric examination in September 1996 the veteran 
reported that he sometimes dreamt about his brothers and 
about Vietnam and that when he awakened from one of those 
dreams he had an intense headache.  He described the headache 
as being like 75 pounds of pressure on top of his head.  He 
related that he sometimes got headaches at night.  

The Rating Schedule provides a 10 percent rating and no more 
for purely subjective complaints such as headaches due to 
brain trauma.  38 C.F.R. § 4.124a Code 8045 (1999).  

The determination of the level of disability due to service-
connected migraine headaches is made under 38 C.F.R. § 
4.124a, Code 8100 (1999), which provides for the following 
ratings:
With very frequent completely prostrating and prolonged 
attacks productive of
severe economic inadaptability 
.............................................................
............. 50%
With characteristic prostrating prolonged attacks occurring 
on an average once a
month over last several months 
.............................................................
............. 30%
With characteristic prostrating prolonged attacks averaging 
one in 2 months over last several months 
.............................................................
................................. 10%
With less frequent attacks 
.............................................................
........................ 0%

Migraine is defined as "A syndrome characterized by periodic 
headaches, often one sided, and accompanied by nausea, 
vomiting and various sensory disturbances."  Dorland's 
Illustrated Medical Dictionary 929 (24th ed. 1965).  The 
veteran has headaches which, at times, he has described as 
lasting for long periods and, at times as being of very short 
duration.  The headaches have not been described as one 
sided.  He once said they were accompanied by nausea, but at 
other times he has denied nausea.  He has consistently denied 
vomiting and visual disturbance.  There has never been a 
diagnosis of migraine.  As a lay person, the veteran is not 
qualified to proffer medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board also notes 
that on some occasions the veteran has mentioned previous 
head trauma in connection with his complaints of headaches.  
When an unlisted condition is encountered it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  However, in the absence of a 
diagnosis of migraine, or at least a symptom complex 
comparable to migraine, Code 8100 does not constitute a 
closely related disease or injury to the veteran's headache 
condition in this case.  The veteran's headache disorder 
must, rather, be rated under Code 8045.  Accordingly, the 
maximum permissible rating under the Rating Schedule is 10 
percent.

Post operative residuals of a septoplasty

In August 1986 the veteran underwent a septoplasty and right 
inferior turbinate partial resection.  He reported a five 
year history of nasal obstruction.  Examination revealed that 
the septum was deviated to the left with 40 to 50 % 
obstruction and hypertrophy of the right inferior turbinate.

Medical records from the Texas Department of Corrections 
reveal that the veteran was seen on various occasions in 1995 
for treatment of nasal obstruction and sinusitis.  In 
February 1995 he underwent revision of nasal septoplasty with 
turbinate reduction.  In June 1995 the veteran reported that 
he was still having trouble breathing.  The diagnosis was 
allergic rhinitis.

On VA examination in January 1996 the veteran reported a 
history of a septoplasty in February 1995.  Examination 
revealed no evidence of septal deviation. The assessment was 
status post septoplasty.

In October 1996, the rating criteria for the respiratory 
system, including septum deviation was revised.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant generally applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312 (1991).  The old rating criteria found at 
38 C.F.R. § 4.97 Code 6502 (1996) provided for a 
noncompensable rating to be assigned for traumatic deflection 
of the nasal septum with only slight symptoms; a 10 percent 
evaluation required marked interference with breathing space.  
The revised rating criteria provides for the assignment of a 
10 percent rating for traumatic deviation of the septum when 
there is a 50 percent obstruction of both nasal passages, or 
complete obstruction on one side.  38 C.F.R. § 4.97, Code 
6502 (1999).  Where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
Since at the time of the most recent VA examination there was 
no evidence of septal deviation or other breathing 
obstruction, the Board concludes that a zero percent rating 
is appropriate for the veteran's residuals of a septoplasty 
in this case.

Permanent and total disability rating

The Board finds that the veteran's disabilities are properly 
rated at the following percentages according to the pertinent 
schedular criteria: psychiatric and personality disorders 
rated as anxiety disorder with PTSD features, 30 percent 
disabling; low back disability with degenerative joint 
disease, 20 percent disabling; status post T12 fracture, 10 
percent disabling; hypertension, 10 percent disabling; 
tension headaches, 10 percent disabling; and septoplasty with 
partial resection of the right inferior turbinate, 
noncompensable.  Under the provisions of 38 C.F.R. § 4.25 
(1999) ratings for individual disabilities are combined in 
accordance with a Combined Ratings Table set forth therein.  
The veteran's combined ratings total 60 percent, thus, the 
percentage requirement of 38 C.F.R. § 4.16(a) (1999) is not 
met. 

As previously stated, in order for a total disability 
evaluation for compensation to be assigned, there must be a 
single disability rated at 60 percent or more or one 
disability rated at 40 percent or more and additional 
disabilities to bring the total evaluation to 70 percent or 
more.  The Board emphasizes that the veteran's combined 
rating represents the average wage-earning impairment.  None 
of the clinically diagnosed disabilities, either alone or in 
conjunction with any other disability or disabilities, is so 
severely disabling as to render him unemployable.  As such, 
the evidence of record does not support the conclusion that 
the veteran experiences disability which, even if permanent, 
would render the average person unable to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502(a) 
(1999).  Accordingly, a permanent and total disability 
evaluation based upon the objective "average person" 
standard of review is not warranted.

In addition, 38 C.F.R. § 4.17(b) (1999) states that where the 
veteran fails to meet the percentage requirements, but meets 
basic eligibility criteria and is unemployable, consideration 
of 38 C.F.R. § 3.321(b)(2) is appropriate.  This regulation 
provides that where the veteran does not meet the percentage 
requirements of the Rating Schedule, but is unemployable by 
reason of his age, occupational background, or other related 
factors, a permanent and total disability rating on an extra-
schedular basis is warranted.  With regard to this subjective 
standard, the Board notes that the veteran has some 
orthopedic restrictions involving the lumbar and thoracic 
spine.  Those restrictions may well prevent him from 
performing work involving strenuous physical labor.  The 
Board notes that the veteran is 50 years old, has a GED, and 
last worked full- time in construction.  Although his only 
reported occupational experience involved strenuous physical 
exertion, his educational background should qualify him for 
employment of a less strenuous nature which he could perform 
in spite of his orthopedic disabilities.  In this regard the 
Board notes that the veteran has no cardiovascular, pulmonary 
or other systemic impairments.  He does have some psychiatric 
impairment, but it is not shown to be of such severity as to 
so interfere with occupational functioning as to render him 
unemployable, even in combination with his other 
disabilities.  His ability to obtain employment has not been 
tested, because he has been incarcerated since 1985.  
However, the weight of the evidence suggests that he should 
be able to obtain employment of a type which he could perform 
in spite of his existing disabilities.  Accordingly, his 
claim for entitlement to a permanent and total disability 
rating for pension purposes is denied.

ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

